UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6817


NICHOLAS OMAR MIDGETTE,

                     Petitioner - Appellant,

              v.

UNITED STATES OF AMERICA,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:18-hc-02066-BO)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas Omar Midgette, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nicholas Omar Midgette appeals the district court’s order denying his petition for

a writ of error coram nobis or audita querela. We have reviewed the record and find no

reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for

the reasons stated by the district court. Midgette v. United States, No. 5:18-hc-02066-BO

(E.D.N.C. June 29, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           2